Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 17, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
 
Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Quan Nguyen during a telephone interview on July 21, 2022.
The application has been amended as follows:
In the specification:
[0001] This application is a continuation-in-part and claims priority to U.S. Non-Provisional Patent Application No. 15/898,003, now US Patent 11,066,813, filed February 15, 2018 which claims priority to U.S. Provisional Patent Application No. 62/459,389, filed February 15, 2017, the specifications of which are incorporated herein in their entirety by reference.
[0035] FIG. 1 and Fig. 1A show[[s a]] diagrammatic representations of the present system.

In the drawings:
Add new Fig. 1A (see the attached proposed drawing).
Replace Figs. 7A, 7B, 10A, 10B, 10C, 10D, 10E, 10F with clearer figures, respectively.

In the claims: 
1. (Currently Amended) A leak monitoring system (100) effective for detecting and stopping a water leak and detecting water anomalies, the system comprising:
a. a water meter (103) inline to a main water valve (101), wherein the water meter (103) is configured to provide water usage data to a collector unit (107);
b. the collector unit (107), wherein the collector unit (107) aggregates said water usage data into a first set of data;
c. a system processor (109) coupled to the collector unit (107), wherein the first set of data is transmitted by the collector unit (107) to the system processor (109) where the first set of data is organized and synthesized resulting in a second set of data; and
d. a remote database (111) wirelessly coupled to the system processor (109) for storing the first set of data and the second set of data,
wherein upon installation, the collector unit (107) performs an initial calibration,
wherein the initial calibration is a continuous collection of information received from the water meter (103) describing a water usage, wherein the continuous collection of data lasts for a predetermined time period resulting in an update of the first set of data, wherein the update is transmitted by the collector unit (107) to the system processor (109), wherein the update of the first set of data is organized and synthesized by the system processor (109) to produce an update of the second set of data, wherein the update of the second set of data is used to create a user signature characterizing the water usage of a user, wherein the user signature is stored in the remote database (111);
e. a valve actuator (105) operatively coupled to the main water valve (101), wherein the valve actuator (105) is configured to open or close the main water valve (101), wherein the valve actuator (105) is wirelessly coupled to the system processor (109); and
f. a user electronic device (113) configured to access the system processor (109), wherein communication between the user electronic device (113) and the system processor (109) is accomplished via a telecommunications network,
wherein after the initial calibration produces the user signature, a continuous calibration monitors water usage and the first set of data is continuously updated, wherein the updated first set of data is compared to the user signature by the system processor (109) to detect a leak,
wherein when the leak is detected, the system processor (109) notifies the user
electronic device (113), wherein the user indicates to the system processor (109) via the user electronic device (113) whether or not to close the main water valve, wherein the user may optionally shut off a source of the leak manually or permit the system processor (109) to remotely shut off the main water valve via the valve actuator, thereby stopping the leak.

Cancel claims 18-20.

21. (Currently Amended) A method for alerting a user of a potential leak in a water system and identifying an actual leak, the method comprising:
a. installing a leak monitoring system (100) to the water system, said leak monitoring system comprising:
i. a water meter (103) inline to a main water valve (101), wherein the water 
meter (103) is configured to provide water usage data to a collector unit (107);
ii. a remote database (111) wirelessly coupled to a system processor (109) 
for storing the water usage data;
iii. the system processor (109); and
iv. the collector unit (107) coupled to the system processor (109);
b. performing an initial calibration using the collector unit (107) for a predetermined day and time of day, to determine a water usage by the water system;
c. the performing an initial calibration includes continuously capturing, using the collector unit (107), one or more of volume of water flow, water pressure, water temperature, and flow rates before and after a water consumption event;
d. determining a user signature using the system processor (109), said user signature based on the one or more of the volume of water flow, the water pressure, the water temperature, and flow rates;
e. performing continuous calibration using the collector unit (107) to monitor the water usage by the water system after the initial calibration;
f. the performing continuous calibration includes deducing an overconsumption, via the system processor (109), and alerting the user of the overconsumption and the potential leak via a user electronic device (113), in response to a measurement deviating beyond a threshold derived from the user signature, the measurement comprising the one or more of volume of water flow, the water pressure, and the water temperature, and the flow rates;
g. generating an overconsumption report using the system processor (109) thereby allowing for the user to effectively monitor the water usage;
h. confirming the potential leak is the actual leak in response to the overconsumption lasting for longer than a threshold time, thereby allowing for the user to preemptively address the potential leak; and
i. sending an alert to the user electronic device (113) indicating a leak has been detected and automatically shutting off a main water valve (101) of the water system (100), remotely, after a set time interval has passed, wherein the set time interval is preset by the user.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a leak monitoring system and method for detecting a water leak comprising the collector unit performs an initial calibration, wherein the initial calibration is a continuous collection of information received from the water meter describing a water usage, wherein the continuous collection of data lasts for a predetermined time period resulting in an update of the first set of data, wherein the update is transmitted by the collector unit (107) to the system processor (109), wherein the update of the first set of data is organized and synthesized by the system processor (109) to produce an update of the second set of data, wherein the update of the second set of data is used to create a user signature characterizing the water usage of a user (claim 1) or performing an initial calibration using the collector unit for a predetermined day and time of day, to determine a water usage by the water system, the performing an initial calibration includes continuously capturing, using the collector unit, one or more of volume of water flow, water pressure, water temperature, and flow rates before and after a water consumption event to determine a user signature (claim 21) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poojary et al. (US 11,066,813) claims a leak monitoring system (100) effective for detecting and stopping a water leak and detecting water anomalies (claim 1), the system comprising:
a. a water meter (103) inline to a main water valve (101), wherein the water meter (103) is configured to provide water usage data to a collector unit (107) (claim 1, step a);
c. a system processor (109) coupled to the collector unit (107) (claim 1, step d), 
d. a remote database (111) wirelessly coupled to the system processor (109) (claim 1, step e),
generating a user signature based on the water usage data (claim 1, step d(i));
the user signature is stored in the remote database (111) (claim 1, step e);
e. a valve actuator (105) operatively coupled to the main water valve (101), wherein the valve actuator (105) is configured to open or close the main water valve (101), wherein the valve actuator (105) is wirelessly coupled to the system processor (109) (claim 1, step f); and
f. a user electronic device (113) configured to access the system processor (109), wherein communication between the user electronic device (113) and the system processor (109) is accomplished via a telecommunications network (claim 1, step g),
wherein when the leak is detected, the system processor (109) notifies the user
electronic device (113), wherein the user indicates to the system processor (109) via the user electronic device (113) whether or not to close the main water valve, wherein the user may optionally shut off a source of the leak manually or permit the system processor (109) to remotely shut off the main water valve via the valve actuator, thereby stopping the leak (claim 1, step g).
However, Poojary et al. does not, claim regarding claim 1, the collector unit performs an initial calibration, wherein the initial calibration is a continuous collection of information received from the water meter describing a water usage, wherein the continuous collection of data lasts for a predetermined time period resulting in an update of the first set of data, wherein the update is transmitted by the collector unit (107) to the system processor (109), wherein the update of the first set of data is organized and synthesized by the system processor (109) to produce an update of the second set of data, wherein the update of the second set of data is used to create a user signature characterizing the water usage of a user to detect a leak.
Poojary et al. does not claim, regarding claim 21, performing an initial calibration using the collector unit (107) for a predetermined day and time of day, to determine a water usage by the water system, the performing an initial calibration includes continuously capturing, using the collector unit (107), one or more of volume of water flow, water pressure, water temperature, and flow rates before and after a water consumption event; determining a user signature using the system processor (109), said user signature based on the one or more of the volume of water flow, the water pressure, the water temperature, and flow rates to alert a potential leak.
Armstrong (US 2009/0235992) discloses a method and apparatus for detecting water system leaks (Abstract).  Armstrong further discloses comparing actual water usage during a test period to water usage leak criteria and sounds a leak alert if the actual water usage during the test period exceeds the water usage criteria (paragraph 0061, lines 7-11).
Ravid et al. (US 2018/0259131) discloses a system for determining whether an appliance is malfunctioning (Abstract, lines 1-3)). Ravid et al. further discloses determining unique water usage signature associated with water appliances (step 1120, Fig. 11) and comparing current water usage measurements with water usage signatures (step 1160, Fig. 11). Ravid et al. discloses at least one processor may be configured to determine from the historical water usage measurements at least one unique water usage signature associated with each of the plurality of water appliances. Water usage signatures may include an initial spike, followed by a plateau, as demonstrated in FIGS. 10a-g” (paragraph 0361, lines 5-10).
 Pedreiro et al. (US 2017/0184417) discloses water meter sensing systems and methods (Abstract). Pedreiro et al. discloses unique signatures for water usage are used as part of self-calibration algorithms to ensure proper accurate measurements (paragraph 0110, lines 2-5).
Picardi et al. (US 2019/0025150) discloses methods and systems for detecting leak (Abstract).  Picardi et al. further discloses determining a leak based on appliance signatures, paragraph 0089, lines 8-11) and that the appliance signature are predetermined (paragraph 0058, lines 1-3).
However, the references above do not disclose the collector unit performs an initial calibration, wherein the initial calibration is a continuous collection of information received from the water meter describing a water usage, wherein the continuous collection of data lasts for a predetermined time period resulting in an update of the first set of data, wherein the update is transmitted by the collector unit (107) to the system processor (109), wherein the update of the first set of data is organized and synthesized by the system processor (109) to produce an update of the second set of data, wherein the update of the second set of data is used to create a user signature characterizing the water usage of a user (claim 1) or performing an initial calibration using the collector unit for a predetermined day and time of day, to determine a water usage by the water system, the performing an initial calibration includes continuously capturing, using the collector unit, one or more of volume of water flow, water pressure, water temperature, and flow rates before and after a water consumption event to determine a user signature (claim 21).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 25, 2022